Exhibit 10.1

EXECUTION COPY

RESTATEMENT AGREEMENT

TO CREDIT AGREEMENT

Restatement Agreement (this “Restatement Agreement”) dated as of August 20,
2012, by and among MEDIACOM COMMUNICATIONS CORPORATION, a Delaware corporation
(“MCC”), MEDIACOM BROADBAND, LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“Parent Guarantor”),
MCC IOWA LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Missouri,” and, together with MCC Iowa, MCC Illinois and MCC Georgia, the
“Borrowers”), each of the lenders party hereto (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., a national banking corporation, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”). Capitalized terms not otherwise defined herein
shall have the definitions provided therefor in the Existing Credit Agreement
(as defined below).

WHEREAS, the Borrowers, certain lenders and the Administrative Agent entered
into a credit agreement dated as of July 18, 2001 (the “Original Credit
Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated as of
December 16, 2004 (as further amended, supplemented and modified and in effect
on the date hereof, the “Existing Credit Agreement”);

WHEREAS, Section 11.04 of the Existing Credit Agreement provides that the
Existing Credit Agreement may be amended by the Borrower and the Majority
Lenders; and

WHEREAS, the Borrower and the Majority Lenders have agreed to amend and restate
the Existing Credit Agreement in its entirety in the form attached as Exhibit A;

NOW, THEREFORE, it is hereby agreed as follows:

SECTION 1. Amendment and Restatement of Existing Credit Agreement. The Existing
Credit Agreement is hereby amended and restated in its entirety in the form
attached as Exhibit A.

SECTION 2. Conditions to Effectiveness. This Restatement Agreement shall become
effective upon satisfaction of each of the conditions set forth in Section 6.01
of Exhibit A.

SECTION 3. No Other Amendments. Except as hereby amended and except as provided
below, the terms and provisions of each Loan Document shall remain in full force
and effect (including the security interest of the Administrative Agent under
the Loan Documents). The Administrative Agent and the Borrowers are hereby
authorized to enter into such amendments to the other Loan Documents and the
Exhibits to the Existing Credit Agreement as the Administrative Agent shall
determine are necessary or desirable to reflect the amendment and restatement of
the Existing Credit Agreement pursuant to this Restatement Agreement.



--------------------------------------------------------------------------------

SECTION 4. GOVERNING LAW. THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of this Restatement Agreement by facsimile
or other electronic means shall be equally effective as delivery of the original
executed counterpart of this Restatement Agreement. Any party delivering an
executed counterpart of this Restatement Agreement by facsimile or other
electronic means shall also deliver an original executed counterpart of this
Restatement Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Restatement Agreement.

SECTION 6. Headings. The headings of this Restatement Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Restatement Agreement
as of the date first written above.

 

BORROWERS MCC GEORGIA LLC MCC ILLINOIS LLC MCC IOWA LLC MCC MISSOURI LLC

By:

  Mediacom Broadband LLC, a Member By:   Mediacom Communications Corporation, a
Member By:  

LOGO [g397967g08j60.jpg]

Name:   Title:   MEDIACOM BROADBAND LLC By:   Mediacom Communications
Corporation, a Member By:  

LOGO [g397967g08j60.jpg]

Name:   Title:   MEDIACOM COMMUNICATIONS CORPORATION By:  

LOGO [g397967g79u33.jpg]

Name:   Title:  

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

LOGO [g397967g44n92.jpg]

Name:   Ann B. Kerns Title:   Vice President

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit A is filed as Exhibit 10.2 to the Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2012 of Mediacom Broadband LLC.